     Case 2:19-cv-00286-JAM-CKD Document 23 Filed 09/14/20 Page 1 of 2



 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 8                                                )
     Christopher Stewart,                         ) Case # 2:19-cv-00286-JAM-CKD
 9
                                                  )
10                        Plaintiff,              ) ORDER TO CONTINUE
                    vs.                           ) CDCR DEFENDANTS’ MOTION TO
11                                                ) DISMISS PURSUANT TO RULE 12(b)(6)
     Dr. Law Fu, Associate Warden Melba S. Starr, )
12   Warden Robert Burton,                        )
13                                                )
     Parole Officer Ken Dixon,                    )
14                                                )
     Sacramento County Sheriff Department,        )
15   Sacramento County Sheriff Scott Jones,       )
     Sacramento County Sheriff Department         )
16   Employees John Does #1-10,                   )
17                                                )
     Sacramento County Office of County Counsel, )
18   Sacramento County Counsel Traci Lee,         )
     Sacramento County Counsel Employee Rick )
19   Heyer, Sacramento County Counsel Employee )
     Mr. Woods                                    )
20                                                )
21                        Defendants.             )

22   PROPOSED ORDER TO CONTINUE HEARING ON CDCR DEFENDANTS’ MOTION TO

23   DISMISS PURSUANT TO 12(b)(6)
24
     Based on the Stipulation to Continue the hearing on Docket entry #15, the court ORDERS
25
            1) Plaintiff is to file any opposition to Docket #15 no later than September 15, 2020.
26

27

28                                             Page 1 of 2
        PROPOSED ORDER TO CONTINUE HEARING ON DOCKET 015 – CDCR DEFENDANTS MOTION PER 12(b)(6)
                                        2:19-cv-00286-JAM-CKD
     Case 2:19-cv-00286-JAM-CKD Document 23 Filed 09/14/20 Page 2 of 2


            2) Defendant is to file any reply brief or statement of non-opposition no later than
 1

 2             September 22, 2020.

 3          3) The hearing on Docket #15 currently scheduled for September 15, 2020 at 1:30pm

 4             shall be moved to OCTOBER 27, 2020 at 1:30pm.
 5
                                  IT IS SO ORDERED,
 6
     DATE: 9/14/2020
 7
                                  /s/ John A. Mendez_______
 8                                Hon. John A Mendez
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                             Page 2 of 2
        PROPOSED ORDER TO CONTINUE HEARING ON DOCKET 015 – CDCR DEFENDANTS MOTION PER 12(b)(6)
                                        2:19-cv-00286-JAM-CKD
